EATON VANCE COMMODITY STRATEGY FUND Supplement to Prospectus dated April 7, 2010 1. The following replaces "Portfolio Managers." in "Management" under "Fund Summary": Portfolio Managers John B. Brynjolfsson, Chief Investment Officer and a Managing Director of Armored Wolf, who has co-managed the Fund since its inception in 2010. Ronald Solberg, Ph.D., a Managing Director of Armored Wolf, who has co-managed the Fund since September 2010. 2. The following replaces the fourth paragraph under "Management and Organization": The portfolio managers of the Fund are John B. Brynjolfsson (since inception) and Ronald Solberg, Ph.D. (since September 2010). Mr. Brynjolfsson is the Chief Investment Officer and a Managing Director of Armored Wolf (since 2008). Prior to joining Armored Wolf, Mr. Brynjolfsson was Managing Director at PIMCO (2003-2008). Dr. Solberg is a Managing Director of Armored Wolf (since 2008). Prior to joining Armored Wolf, Dr. Solberg was a Portfolio Manager at Viking Asset Management (2001-2008). 3. Theeleventh paragraph under "Principal Risks" below "Fund Summary" is deleted. September 17, 2010 4779-9/10 CSPS2 EATON VANCE COMMODITY STRATEGY FUND Supplement to Statement of Additional Information dated April 7, 2010 1. The following replaces the first and second paragraph under "Portfolio Manager." under "Investment Advisory and Administrative Services": Portfolio Managers. The portfolio managers (each referred to as a "portfolio manager") are listed below. Each portfolio manager manages other investment companies and/or investment accounts in addition to the Fund. The following table shows, as of December 31, 2009, the number of accounts each portfolio manager managed in each of the listed categories and the total assets (in millions of dollars) in the accounts managed within each category. The table also shows the number of accounts with respect to which the advisory fee is based on the performance of the account, if any, and the total assets in those accounts. Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee John B. Brynjolfsson Registered Investment Companies 0* $ 0* 0 $ 0 Other Pooled Investment Vehicles 1 $60 1 $60 Other Accounts 0 $ 0 0 $ 0 Ronald Solberg Registered Investment Companies 0* $ 0* 0 $ 0 Other Pooled Investment Vehicles 1 $45 1 $45 Other Accounts 0 $ 0 0 $ 0 * The Fund commenced operations on April 7, 2010. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund* the Eaton Vance Family of Funds John B. Brynjolfsson Over $1,000,000 None Ronald Solberg None None * Information as of August 31, 2010. It is possible that conflicts of interest may arise in connection with a portfolio managers management of the Funds investments on the one hand and the investments of other accounts for which the portfolio manager is responsible for on the other. For example, a portfolio manager may have conflicts of interest in allocating management time, resources and investment opportunities among the Fund and other accounts he advises. In addition due to differences in the investment strategies or restrictions between a Fund and the other accounts, a portfolio manager may take action with respect to another account that differs from the action taken with respect to the Fund. In some cases, another account managed by a portfolio manager may compensate the investment adviser based on the performance of the securities held by that account. The existence of such a performance based fee may create additional conflicts of interest for the portfolio manager in the allocation of management time, resources and investment opportunities. Whenever conflicts of interest arise, the portfolio manager will endeavor to exercise his discretion in a manner that he believes is equitable to all interested persons. The investment adviser and sub-adviser have adopted several policies and procedures designed to address these potential conflicts including: a code of ethics; and policies that govern the investment advisers and sub-advisers trading practices, including among other things the aggregation and allocation of trades among clients, brokerage allocation, cross trades and best execution. September 17, 2010
